Title: From Thomas Jefferson to William Carmichael, 12 August 1788
From: Jefferson, Thomas
To: Carmichael, William


          
            
              Dear Sir
            
            Paris Aug. 12. 1788.
          
          Since my last to you, I have been honoured with your’s of the 18th. and 29th. of May and 5th. of June. My latest American intelligence is of the 24th. of June when 9. certainly and probably 10. states had accepted the new constitution, and there was no doubt of the 11th. (North Carolina) because there was no opposition there. In New-York ⅔ of the state was against it, and certainly if they had been called to the decision in any other stage of the business, they would have rejected it. But before they put it to the vote, they would certainly have heard that 11. states had joined in it, and they would find it safer to go with those 11. than put themselves into opposition with Rhode island only. Tho’ I am much pleased with this succesful issue of the new constitution, yet I am more so to find that one of it’s principal defects (the want of a Declaration of rights) will pretty certainly be remedied. I suppose this, because I see that both people and Conventions in almost every state have concurred in demanding it. Another defect, the perpetual re-eligibility of the same president, will probably not be cured during the life of General Washington. His merit has blinded our countrymen to the dangers of making so important an officer re-eligible. I presume there will not be a vote against him in the U.S. It is more doubtful who will be Vicepresident. The age of Dr. Franklin, and the doubt whether he would accept it, are the only circumstances that admit a question but that he would be the man. After these two characters of first magnitude there are so many which present themselves equally on the second line, that we cannot see which of them will be singled out. J. Adams, Hancock, Jay, Madison, Rutledge will be all voted for.—Congress has acceded to the prayer of Kentucky to become an independant member of the Union. A committee was occupied in settling the plan of receiving them, and their government is to commence on the 1st. day of January next. You are, I dare say, pleased as I am with the promotion of our countryman Paul Jones. He commanded the right wing in the 1st. engagement between the Russian and Turkish gallies. His absence from the 2d. proves his superiority over the Captain Pacha, as he did not chuse to bring his ships into those shoals in which the Pacha ventured and lost those entrusted to him. I consider this officer as the principal Hope of our future efforts on the ocean. You will have heard of the action between the Swedes and Russians on the Baltic. As yet we have only the Swedish version of it. I apprehend this war must catch from nation to nation till it becomes general.—With respect to the internal affairs of this country I hope they will be finally well arranged, and without having cost a drop of blood. Looking on as a bystander no otherwise interested than as entertaining a sincere love for the nation in general, and a wish to see their happiness promoted, keeping myself clear of the particular views and passions of individuals, I applaud extremely the patriotic proceedings of the present ministry. Provincial assemblies established, the states general called, the right of taxing the nation without their consent abandoned, corvées abolished, torture abolished, the criminal code reformed are facts which will do eternal honour to their administration in History. But were I their historian I should not equally applaud their total abandonment of their foreign affairs. A bolder front in the beginning would have prevented the first loss, and consequently all the others. Holland, Prussia, Turkey and Sweden lost without the acquisition of a single new ally, are painful reflections for the Friends of France. They may indeed have in their place the two empires and perhaps Denmark, in which case, physically speaking, they will stand on as good ground as before, but not on as good moral ground. Perhaps, seeing more of the internal working of the machine, they saw more than we do the physical impossibility of having money to carry on a war. Their justification must depend on this, and their atonement in the internal good they are doing to their country. This makes me completely their friend. I am with great esteem & attachment Dear Sir your friend & servant,
          
            Th: Jefferson
          
        